UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 10, 2011 Meta Financial Group, Inc. (Exact name of registrant as specified in its charter) Delaware 0-22140 42-1406262 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 121 East Fifth Street, Storm Lake, IA50588 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (712) 732-4117 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) TABLE OF CONTENTS Section 2 Financial Information 1 Item 2.02 Results of Operations and Financial Condition. 1 Section 9 Financial Statements and Exhibits 1 Item 9.01 Financial Statements and Exhibits. 1 Signatures 2 Exhibit Index 3 Exhibit 99.1 i Table of Contents Section 2 Financial Information Item 2.02 Results of Operations and Financial Condition On May 10, 2011, the Registrant issued a press release announcing its results of operations and financial condition as of and for the three and six months ended March 31, 2011.A copy of the press release is attached as Exhibit 99.1 to this report and is incorporated into this Item 2.02 by reference.The information in this Form 8-K, including the exhibits, relating to this Item 2.02 shall not be deemed to be “filed” for purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities thereof, nor shall it be deemed to be incorporated by reference in any filing under the Exchange Act or under the Securities Act of 1933, as amended, except to the extent specifically provided in any such filing. Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits The following Exhibit is being furnished herewith: 99.1 Press Release of Meta Financial Group, Inc., dated May 10, 2011 regarding the results of operations and financial condition. 1 Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. META FINANCIAL GROUP, INC. By: /s/ David W. Leedom David W. Leedom Executive Vice President, Secretary, Treasurer and Chief Financial Officer Dated:May 10, 2011 2 Table of Contents EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release of Meta Financial Group, Inc., dated May 10, 2011 regarding the results of operations and financial condition 3
